UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,

                  Plaintiffs,               15 Civ. 5345 (AJN) (KHP)

      -against-

MUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
ILYAS KHRAPUNOV, and TRIADOU SPV S.A.,

                  Defendants




       THE CITY OF ALMATY AND BTA BANK’S MEMORANDUM OF LAW
        IN SUPPORT OF THEIR MOTION FOR DISCOVERY SANCTIONS
                        AGAINST DEFENDANTS




                                         BOIES SCHILLER FLEXNER LLP
                                         575 Lexington Avenue
                                         New York, New York 10022
                                         Telephone: (212) 446-2300
                                         Facsimile: (212) 446-2350

                                         Attorneys for Plaintiffs City of Almaty,
                                         Kazakhstan and BTA Bank JSC
                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 1

I.        Ilyas Khrapunov and Triadou Destroyed Material Evidence. .............................................1

          A.         Ilyas Khrapunov Controlled Relevant Documents from 2010 to 2014. ..................2

          B.         After the Kazakh Entities Sued Ilyas, Ilyas and Triadou Got Rid of their E-
                     Mails and Started Using Encrypted Messaging. ......................................................4

          C.         Ilyas Deleted His Family Office E-Mails. ...............................................................6

          D.         Ilyas Deleted His Encrypted E-Mails. .....................................................................7

II.       Ilyas Khrapunov, Viktor Khrapunov, and Mukhtar Ablyazov Engaged In
          Extensive Discovery Misconduct During this Litigation.....................................................8

          A.         Ilyas Obstructed Discovery and Failed to Produce Responsive Documents. ..........8

                     1.         Ilyas Failed to Produce His E-Mails. .......................................................... 8

                     2.         Ilyas Failed to Produce Records of His Dealings with Frank
                                Monstrey. .................................................................................................... 9

                     3.         Ilyas Failed to Produce Records Concerning Eesh Aggarwal. ................. 10

                     4.         Ilyas Failed to Disclose the Location of Gennady Petelin. ....................... 10

                     5.         Ilyas Stage-Managed Viktor Khrapunov’s and the Petelins’ Discovery
                                and Litigation Conduct. ............................................................................ 10

          B.         Viktor Khrapunov Obstructed Jurisdictional Discovery and Failed to
                     Produce Responsive Documents. ...........................................................................12

          C.         Mukhtar Ablyazov Obstructed Discovery and Failed to Produce
                     Responsive Documents. .........................................................................................14

ARGUMENT ................................................................................................................................ 19

I.        Ilyas and Viktor Khrapunov...............................................................................................19

          A.         The Court Should Enter Terminating Sanctions Against Ilyas. .............................20

                     1.         Ilyas Intentionally Destroyed Electronic Data After He Learned of the
                                Kazakh Entities’ Enforcement Efforts in the United States and Failed
                                to Produce Material Documents in His Control. ....................................... 21


                                                                      i
                     2.         The Court Should Enter Judgment by Default Against Ilyas, or in the
                                Alternative, Impose an Adverse Inference and Preclude Certain of
                                Ilyas’s Defenses. ....................................................................................... 23

          B.         The Court Should Strike Viktor’s Personal Jurisdiction Defense. ........................28

II.       The Court Should Impose an Adverse Inference Against Triadou. ...................................30

III.      The Court Should Enter Judgment by Default Against Ablyazov, or in the
          Alternative, Preclude Ablyazov’s Defenses. .....................................................................34

CONCLUSION ............................................................................................................................. 35




                                                                    ii
       The City of Almaty, Kazakhstan and BTA Bank (together, the “Kazakh Entities”)

respectfully submit this memorandum in support of their motion for sanctions.

                                PRELIMINARY STATEMENT

       The defendants in this case have each engaged in intentional behavior to destroy evidence

or prevent the Kazakh Entities from obtaining relevant documents. Triadou deleted the e-mail

accounts of three key people, including two accounts belonging to Ilyas Khrapunov – after Ilyas

had been sued by the City of Almaty. Ilyas also deleted at least two other e-mail accounts he used

to conduct relevant business, hid the location of a key witness, and failed to produce documents

from “hundreds” of other e-mail accounts as well as any documents about the hundreds of millions

of dollars that he claims he was entrusted to invest. And Viktor Khrapunov and Mukhtar

Ablyazov have, between them, produced precisely zero documents – aside from a copy of Viktor’s

memoir, which his counsel had shipped directly from Amazon to the Plaintiffs’ counsel.

       This and other, similar intentional misconduct has deprived the Kazakh Entities of

numerous sources of undisputedly relevant evidence and compounded the costs of this

litigation. As a result, the Court should impose sanctions on each of the defendants.

                                  FACTUAL BACKGROUND
I.     Ilyas Khrapunov and Triadou Destroyed Material Evidence.

       The Court is well-familiar with the core facts of this case, which have been developed in

evidentiary hearings and explained in many previous filings. [See, e.g., DE 175, 541, 564, 749,

915]. To summarize: Ablyazov stole money from BTA Bank, Viktor Khrapunov stole money from

the City of Almaty, and the two of them then worked together with Ilyas Khrapunov and others to

launder that money through investments in the United States and elsewhere. As relevant to this

case, the stolen money was laundered into the United States through payments made by an entity

called Telford International, which purported to invest money on behalf of Triadou – Triadou

being a real estate investment fund wholly-owned by Swiss Development Group, or SDG, an

entity founded, owned, and controlled by Ilyas Khrapunov.



                                                 1
       Ilyas also understood that his oversight of SDG’s investments in the United States —

through its alter ego, Triadou — might lead to litigation.




       Similarly, in 2014, when the Kazakh Entities in 2014 began closing in on Ilyas’s United

State-based money laundering enterprise, Ilyas began divesting Triadou’s properties in the United

States due to the threat of litigation. For example, as Judge Nathan found at the attachment hearing

in this case, Ilyas in April 2014 directed Triadou to assign the Flatotel investment back to the

Chetrit Group in a below-market assignment that “was motivated by the threat of litigation against

the Khrapunovs.” [ECF No. 175 at 9.]

       For all of these reasons, Ilyas was living under a constant threat of litigation, on many

fronts, from at least 2010 into 2014. Nevertheless, even when faced with actual litigation by the

Kazakh Entities, he ignored his preservation obligations and instead destroyed the many records

he and Triadou controlled.

       B.      After the Kazakh Entities Sued Ilyas, Ilyas and Triadou Got Rid of their E-
               Mails and Started Using Encrypted Messaging.


                                                  4
SDG to Phillipe Glatz], Ilyas Khrapunov has not been in charge of making payments, disposing or

purchasing assets, or anything other than advising the SDG Board and management.”).]

       Despite their use of these accounts while this case pending, neither Ilyas nor Triadou has

produced documents from the Cryptoheaven accounts. Instead, Ilyas admitted to deactivating at

least one Cryptoheaven account at some point in 2016. [Schwartz Decl. Ex. 36 (representing,

through counsel, that “llyas Khrapunov does not currently use Jabba@Cryptoheaven.com and the

account is no longer active.”]. Triadou has never explained why its employees, including Cerrito,

have failed to produce their Cryptoheaven e-mails.

                                              * * *

        In sum, both at a time when litigation was likely and after litigation was already pending,

Ilyas, acting on his own and Triadou’s behalf, and Triadou, acting through its other agents,

systematically destroyed or otherwise failed to preserve evidence from corporate, Cyryptoheaven

and personal accounts.
II.    Ilyas Khrapunov, Viktor Khrapunov, and Mukhtar Ablyazov Engaged In Extensive
       Discovery Misconduct During this Litigation.

       In addition to these affirmative acts of spoliation, all three individual defendants have

engaged in further discovery misconduct. Specifically, Ilyas and Viktor have been repeatedly

obstructive and, while producing some documents, have failed to meaningfully participate in

document discovery. And Ablyazov has failed to participate at all.

       A.      Ilyas Obstructed Discovery and Failed to Produce Responsive Documents.

       In addition to the many instances described above where there is clear evidence that Ilyas

destroyed evidence, he has also failed to collect and produce evidence he likely still has. He also

controlled and tried to limit discovery produced by Viktor and by Gennady Petelin.
               1.      Ilyas Failed to Produce His E-Mails.




                                                  8
dollars to NSW.



                                – but there is no dispute that the funds invested by Ilyas in the

United States on behalf of Triadou came from this $440 million. By all accounts, Ilyas was the

one who coordinated contact with Monstrey and he must have had written communications and

possessed documents relating to the deal – indeed,

                                       Ilyas has nevertheless failed to produce a single document

relating to the Monstrey’s transactions with NSW,




               3.      Ilyas Failed to Produce Records Concerning Eesh Aggarwal.

       As demonstrated by e-mails the Kazakh Entities received from Aggarwal’s files, Aggarwal

and Ilyas corresponded regularly by e-mail. See, e.g., Schwartz Decl. Exs. 50, 63.




                                                                                But Ilyas did not

produce a single document relating to Aggarwal’s services.
               4.      Ilyas Failed to Disclose the Location of Gennady Petelin.

       The defense theory has long been that the money invested in the United States belonged

not to Ablyazov, but rather to Petelin, another member of the family. (Ilyas’s sister is married to

Petelin’s son, while Ilyas is married to Ablyazov’s daughter). Petelin was therefore always a

critical defense witness, which is why he was identified on both the Khrapunovs’ and Triadou’s

initial disclosures under Rule 26(a)(1). The Khrapunovs, however, listed Petelin’s whereabouts as

“unknown.” See Schwartz Decl. Ex. 56 at 4. But the Khrapunovs have known all along that

Petelin was living in California,


               5.      Ilyas Stage-Managed Viktor Khrapunov’s and the Petelins’ Discovery and


                                                 10
                       Litigation Conduct.

       Ilyas has been behind the litigation decisions of his father and multiple other critical

witnesses, including Petelin and his wife. Ilyas’s prior attorneys testified that they communicated

with Viktor through him, and that they relied on Ilyas to collect and review Viktor’s documents.

Schwartz Decl. Ex. 14 at 62:11-17. Ilyas decided what to share with Viktor, and what from Viktor

to share with their attorneys.




                 Eventually the Court ordered Viktor to participate, which as detailed further

below, Viktor failed to do.

       Ilyas’s role in handling Gennady Petelin’s responses to third-party subpoenas was even

more pronounced. Despite the Khrapunovs’ failure to list the location of Gennady Petelin, the

Kazakh Entities were eventually able to locate Petelin’s wife, Elena Petelina, and arranged for her

third-party deposition in California.




                                                        . The Kazakh Entities immediately

subpoenaed Petelin, who tried to avoid service, and then repeatedly objected to giving testimony

or producing documents. See Motion to Compel and Joint Stipulation at 12-13, 15-16, City of

Almaty v. Petelin, No. 18-mc-00227-AJN-KHP (S.D.N.Y. Apr. 13, 2018) (summarizing Petelin

service and response issues).

       For the next eight months, it was Ilyas who surreptitiously managed Petelin’s truly

frivolous opposition to the document and deposition subpoenas. Much like when Ilyas coordinated

Viktor’s litigation and discovery strategy, Ilyas decided what Petelin should disclose and when.

The Kazakh Entities previously described this conduct in detail on their motion to compel

discovery of Petelin. [See ECF No. 703.]10 All along, it turned out, Ilyas had acted as an

10
       As noted above, Ilyas’s role was hidden from Plaintiffs and the court. The Kazakh Entities

                                                 11
“intermediary” between Petelin and Petelin’s lawyers, a fact the Court noted as suspicious. [See

ECF No. 749 at 10].



       With this new information in hand, the Kazakh Entities renewed their demands for

communications involving the Khrapunovs and Petelin or Petelin’s lawyers. [ECF No. 703].

Despite claiming to act as an intermediary for Petelin, Ilyas did not produce a single record

showing he actually passed documents and information on to Petelin. As far as the documentary

records shows, every document or communications stopped with Ilyas. Eventually, the Kazakh

Entities were able to take the deposition of Petelin, but were forced to do so with incomplete

information. Ilyas never produced his communications with Petelin, despite acting as Petelin’s

intermediary and representing to Petelin’s new counsel that he would pass information on to

Petelin and convey instructions from Petelin.

       B.      Viktor Khrapunov Obstructed Jurisdictional Discovery and Failed to Produce
               Responsive Documents.

       From the beginning, Viktor has never participated meaningfully in document discovery.

Viktor has failed to produce a single document from his files. He has not produced any hard copy

documents or even a single communication from any electronic account.



                                                             ]




       Judge Nathan recognized in 2017 that Viktor was non-compliant with his discovery

obligations, denying his motion to dismiss and ordering him to participate in jurisdictional

discovery. [See ECF No. 426 at 50-52.] But Viktor never completed this discovery and chose to

continue to obstruct discovery.

only learned of Ilyas’s involvement when Ilyas accidentally copied an attorney for the Kazakh
Entities on a communication with Petelin’s lawyer. But for this mistake, there is no reason to think
Ilyas or Petelin would ever have disclosed this co-ordination.

                                                 12
the Kazakh Entities had requested. [ECF No. 768]. At a conference, the Court recognized that

Viktor’s blanket, unsworn denial that he possessed any responsive documents could not be

credited standing alone, see Schwartz Decl. Ex. 15 at 24:22-24, and directed his counsel to

personally conduct further review and collection of Viktor’s documents. Id. at 25:6-24. The Court

granted the Kazakh Entities’ motion to compel in a July 23, 2018 written decision. [ECF No. 800

at 2.]12

           On September 6, 2018, Viktor filed a declaration that purported to “certify” his compliance

with this Court’s July 23, 2018 Order. [See ECF No. 827.] Contrary to the Order, Viktor searched

for responsive documents himself, rather than providing his attorneys or another third party with

access to his accounts to conduct such searches. [Id. ¶¶ 4, 6]. Viktor also used search terms that

were far too narrow to comply with the Court’s Order.13 And Viktor claimed, with no further

explanation, that he could not access the contents of one of the e-mail accounts that he was

required to search. [See ECF No. 827 ¶ 7.b.]

           C.     Mukhtar Ablyazov Obstructed Discovery and Failed to Produce Responsive
                  Documents.

           Ablyazov has not produced a single document in this action. From the very beginning of

the case, the Kazakh Entities have sought records from Ablyazov concerning their claims against

him and his defenses. Despite testifying to the existence of numerous categories of relevant


12
        The Court ordered Viktor, among other things, to “search for and provide to his counsel
via secure electronic means (such as a secure FTP site) his own e-mails, text messages, Facebook
messages and What’s App communications with his son, Petelin and Ablyazov for the period 2010
to the present” concerning various relevant entities, communications, and transactions. [Id. at 3.]
The Court further required Viktor to “produce an affidavit that identifies the specific e-mail, phone
and social media accounts searched (which shall include those identified in his deposition);
disclose the search terms or parameters used to search; and identify the number of document hits
resulting from the search(es).” [Id. at 4].
13
        For instance, the Court required Viktor to search for documents concerning “any of the
U.S. properties in which Triadou invested,” but Viktor failed to include responsive search terms,
omitting, for example, “Syracuse Center” and “Tri-County Mall.” [See ECF No. 827 ¶ 4]. Viktor
also excluded obvious jurisdictional search terms, such as “New York,” that are plainly relevant to
the question of personal jurisdiction and might “reflect[] a knowledge of, or participation in the
conspiracy alleged in the Complaint in this action.” [ECF No. 800 at 3.]

                                                   14
documents in his control, and admitting to regularly communicating with his co-defendants,

including about this action – not to mention the fact that he has been involved in litigation

concerning some of the same subject matter as here for nearly a decade – Ablyazov has produced

nothing.14

       From the start, Ablyazov has resisted discovery. It took nearly two years, dozens of filings,

and numerous court orders for Ablyazov to be deposed. See Schwartz Decl. ¶ 3.g. The Kazakh

Entities endeavored over the course of the next year to push Ablyazov’s deposition forward,

including by making multiple inquiries of the French tribunal through phone, e-mail, and letters,

and by attempting to secure Ablyazov’s cooperation in scheduling a date. Meanwhile, Ablyazov

was completely silent. He was silent regarding whether he was ever contacted or summoned by the

tribunal, although the Kazakh Entities subsequently learned that his French counsel had been in

communication with the tribunal and had raised various objections to the form of any deposition.

[ECF No. 811, at 2]. Ablyazov also failed to appear for discovery conferences in this case, [see,

e.g., Schwartz Decl. Ex. 15 at 4:12-14], despite the Court’s prior orders directing him to appear by

telephone, [see Schwartz Decl. Ex. 13 at 5:4-8]. [See also ECF No. 469 (requiring also that he

submit requests in writing to be excused from appearances).] It was only after yet further motion

practice, [see ECF No. 881] and a second Hague request – to which Ablyazov again objected [see

ECF No. 842] – that he was ultimately deposed.

       Meanwhile, Ablyazov consistently failed to respond to the Kazakh Entities’ document

requests and interrogatories.15 Ablyazov’s conduct cannot be described as anything other than

14
        For example, the Kazakh Entities’ first request for production of documents, served on
August 26, 2016, requested documents concerning Ablyazov’s ownership and position as
Chairman of BTA Bank, relevant documents produced in litigation in the United Kingdom
regarding his assets, documents reflecting the sources of funding for SDG, documents concerning
FBME Bank (the source of the relevant wire transfers), and documents and communications
concerning Gennady Petelin and purported loans between Ablyazov and Petelin. See Schwartz
Decl. Ex. 55 at 3-5, 22-23, 39, 45-46.
15
        Ablyazov has persistently failed to respond to interrogatories, doing so only after forcing
the Kazakh Entities to move to compel. For example, after Ablyazov’s former counsel moved to
withdraw and requested that Ablyazov be given additional time to respond to Plaintiffs’ first
interrogatories, the Court granted the motion to withdraw but did not extend Ablyazov’s time to

                                                 15
obstructive. The Kazakh Entities previously raised Ablyazov’s non-compliance at the hearing

before the Court on July 23, 2018. See Schwartz Decl. Ex. 15 at 38:14-25. At the direction of the

Court, on August 1, 2018, the Kazakh Entities moved to compel Ablyazov to produce various

categories of documents, including his correspondence regarding his deposition. [See ECF No.

811 at 3]. Ablyazov did not respond, and on August 10, 2018, the Court ordered Ablyazov to

produce documents responsive to the Kazakh Entities’ document requests and to coordinate his

deposition. [See ECF No. 813]. Again, Ablyazov produced nothing.

       Ablyazov was finally deposed on October 30 and 31, 2018, and confirmed




       As one example,



      From Ablyazov’s website, the Kazakh Entities obtained a copy of one witness statement

Ablyazov disclosed in U.K. legal proceedings (described on its face as Ablyazov’s twelfth such

statement) and confronted Ablyazov at his deposition with inconsistent statements from his sworn

U.K. testimony. Despite uploading to his website one witness statement out of at least a dozen

such statements submitted to the U.K. courts,



respond to the discovery requests. [See ECF No. 393.] The Kazakh Entities nonetheless waited an
additional 30 days before moving to compel responses. [See ECF No. 399.] (This was the same
motion in which the Kazakh Entities moved to compel Ablyazov to sit for deposition.) As the
Kazakh Entities warned Ablyazov at that time, his failure to participate in discovery could result in
a later motion for sanctions. [See id. at 3 n.4.] In his opposition to the motion to compel, Ablyazov
provided blanket denials in response to the Kazakh Entities’ interrogatories, which the Court
found mooted that aspect of the motion. [See ECF No. 420 at 2.] But Ablyazov’s discovery
responses were misleading and entirely incomplete, as subsequent discovery would prove.

                                                 16
        Ablyazov also failed to produce documents relevant to his “defense” that the case against

him is politically motivated.17 Ablyazov testified, for example,




                                               . Again, Ablyazov produced none of this evidence

in this case.

        As to his personal communications, Ablyazov admitted that




        The above examples concern Ablyazov’s failure to produce records from specific sources

that he controls. But Ablyazov also failed to respond to discovery requests demanding relevant

17
       The Kazakh Entities certainly do not concede that Ablyazov’s claims of political
persecution or selective prosecution state a viable defense, and would move to preclude any such
defense as a matter of law, even if Ablyazov had complied with his discovery obligations.

                                                 18
information, not just documents. For example, Ablyazov admitted that




                                          ARGUMENT
I.     Ilyas and Viktor Khrapunov
       On multiple prior occasions in this case, the Kazakh Entities have successfully obtained

Court orders in response to the Khrapunovs’ discovery tactics. On July 19, 2017, the Court issued

a protective order limiting the Khrapunovs’ use of stolen documents that they produced less than

24 hours before a deposition and then used to harass BTA Bank’s corporate representative with

irrelevant, privileged, and personal material purportedly from his personal e-mail account. [See

ECF No. 369.18 On October 10, 2017, the Court issued a protective order limiting the Khrapunovs’

questioning of BTA Bank’s Chairman and controlling shareholder after the Kazakh Entities

learned through social media that the Khrapunovs intended to question the witness about

unfounded accusations regarding his personal life in an attempt to embarrass him. [See ECF No.

439.] In the same motion, the Kazakh Entities described the Khrapunovs’ prior attempt to notice

the deposition of Kazakhstan’s former Prime Minister and Chairman of the Committee for

National Security; a deposition the Khrapunovs quietly abandoned after the Kazakh Entities

threatened a motion for sanctions during a meet and confer. On March 5, 2018, the Court

18
        After additional motion practice, the Court ordered the Khrapunovs to produce all of the
stolen documents (approximately 138,000 documents), which accounts for substantially all (over
99%) of the documents the Khrapunovs have produced in this action. [See ECF No. 541.]

                                                19
sanctioned Ilyas and Viktor for leaking BTA’s Chairman’s confidential deposition transcript to

further their political agenda, and the Court awarded the Kazakh Entities their attorneys’ fees and

costs. [See ECF No. 564 at 12 (“Ilyas Khrapunov has played games with this Court in the past, and

his violation of the Confidentiality Order here is simply another example of this behavior.”).]

       The Khrapunovs also did not produce any of their own communications until their prior

counsel was put on the stand during the evidentiary hearing that led to the March 2018 sanctions

order. At that hearing, the Khrapunovs’ then-counsel was forced to admit that they had not

collected any documents from their clients. See 11/17/18 Hr’g Tr. at 65:2-66:13. It was only after

this startling admission – three years into this litigation – that the Khrapunovs began to produce

any of their communications (solely those of Ilyas), and they initially withheld more than 95% of

these communications as privileged. See 2/12/18 Hr’g Tr. at 61:7-12 (counsel’s admission that the

Khrapunovs withheld all but 150 of 3000 document collected from Ilyas’s computer). When it was

revealed that hundreds of those withheld documents were in fact non-privileged communications

between Ilyas and counsel for non-party Gennady Petelin, the Khrapunovs nonetheless refused to

produce them until threatened with yet another motion to compel.19

       Despite the Court’s best efforts to police the Khrapunovs’ misconduct, including protective

orders and sanctions, they have yet to be held fully accountable for their improper discovery

conduct. The Kazakh Entities describe below additional sanctionable conduct by each of the

Khrapunovs for which the Court should impose targeted and appropriate sanctions.

       A.      The Court Should Enter Terminating Sanctions Against Ilyas.

       Ilyas Khrapunov’s sanctionable discovery conduct here is calculated and overwhelming.

For years Ilyas has engaged in a protracted campaign to flout discovery and shape the evidence to

19
        The Khrapunovs’ failure to produce these communications is detailed in Plaintiffs’ letter of
June 1, 2018 [ECF No. 703].


                                                 20
his own narrative. He has ambushed witnesses with their stolen documents, broadcast an intention

to harass and intimidate witnesses on Facebook, noticed the deposition of a high-ranking Kazakh

government official just to post on Facebook about it, refused to produce (or even to collect)

responsive documents,

                    orchestrated the destruction of an e-mail server for one of the few accounts he

admits to using, lied extensively in his deposition, failed to disclose the location of the key

witnesses in the United States notwithstanding his claim that they will exonerate him, stage-

managed the litigation strategy of third parties and his father, and attempted to dispose of assets in

New York during the pendency of this action.

       As detailed in the factual background above, this motion focuses on three discrete

categories of Ilyas’s discovery misconduct, and the appropriate sanctions: (1) Ilyas deleted his

SDG, CrytpoHeaven, and family office e-mails in order to avoid their discovery; (2) Ilyas failed to

produce, and ignored Court orders compelling him to produce, responsive records within his

control; and (3) Ilyas intentionally hid and obstructed discovery into Monstrey and Petelin, who

are at the center of the defense case.

       Given Ilyas’s disregard for the rules of discovery and the prior orders of this Court, the

Kazakh Entities respectfully request terminating sanctions against Ilyas, striking his answer and

rendering judgment against him. In the alternative, should the Court determine that lesser

sanctions are warranted, the Kazak Entities request an adverse inference that documents he failed

to produce would have been unfavorable to his defense, and an order precluding Ilyas’s use of

documents produced by Gennady Petelin and Petelin’s testimony about those documents. Each of

these lesser sanctions is specifically tailored to his conduct, described more fully below. The

Kazakh Entities further request attorneys’ fees and costs associated with this motion practice.

               1.       Ilyas Intentionally Destroyed Electronic Data After He Learned of the

                                                  21
                       Kazakh Entities’ Enforcement Efforts in the United States and Failed to
                       Produce Material Documents in His Control.

        Despite his obligations to preserve and produce documents relating to his laundering of

Ablyazov’s money through NSW, he produced none of it, and in fact purposefully destroyed

numerous e-mail accounts while claiming to have forgotten the rest. The Kazakh Entities, through

great effort and expense, managed to recover a small portion of these documents from third

parties, just enough to demonstrate the scope of what Ilyas destroyed or failed to produce. The

factual background above describes at least four different e-mail accounts that Ilyas deleted. See

Factual Background § I. Collectively, documents recovered from these e-mails demonstrate,

among other things, Ilyas’s involvement in laundering Ablyazov’s stolen funds throughout the

world, including in the United States, and his utter control over SDG and Triadou long after he

purportedly “sold” SDG to Glatz. The Kazakh Entities also described the multiple different events

across a period of several years that put Ilyas on clear notice that he had an obligation to preserve

this data. See id. (discussing, inter alia, funneling money from NSW to investments in California

and elsewhere in the United States through SDG and Triadou,



                                                       , the fire sale of the Flatotel and

                                                  deleting e-mail accounts, and the California

lawsuit itself).

        It is absurd to think that Ilyas, who purportedly managed the investment of nearly half a

billion dollars on behalf of Petelin and oversaw SDG/Triadou’s U.S. investments well into 2016,

would have so little to show for it. The reasons are clear. What the above shows is a pattern of

behavior by Ilyas designed to hide his criminal communications and protect them from discovery.

In certain instances, Ilyas intentionally deactivated accounts or destroyed them. In other instances,



                                                  22
Ilyas simply failed to produce documents at all, or curated what he and others would produce. And

the limited sets of documents that the Kazakh Entities have been able to obtain from third parties

show how critically important these documents are to this case.

               2.      The Court Should Enter Judgment by Default Against Ilyas, or in the
                       Alternative, Impose an Adverse Inference and Preclude Certain of Ilyas’s
                       Defenses.

       Federal Rule of Civil Procedure 37 governs a party’s failure to obey a discovery order or

comply with discovery requests. See Fed. R. Civ. P. 37. The rule functions to “ensure that a party

will not be able to profit from its own failure to comply” and “to secure compliance with the

particular order at hand.” Cine Forty-Second St. Theatre Corp. v. Allied Artists Pictures Corp.,

602 F.2d 1062, 1066 (2d Cir. 1979). “[C]ourts have identified relevant considerations to assist in

deciding whether discovery abuse warrants the entry of judgment, including: (a) willfulness or bad

faith of the noncompliant party; (b) the history, if any, of noncompliance; (c) the effectiveness of

lesser sanctions; (d) whether the noncompliant party had been warned about the possibility of

sanctions; (e) the client’s complicity; and (f) prejudice to the moving party.” Metro. Opera Ass’n,

Inc. v. Local 100, Hotel Employees & Rest. Employees Int’l Union, 212 F.R.D. 178, 220

(S.D.N.Y. 2003) (internal quotation marks omitted).

       Ilyas’s discovery misconduct warrants the most severe sanctions. He knowingly lied about

his e-mail accounts in his interrogatory responses; he knowingly lied about Petelin’s whereabouts

in his Rule 26 disclosures; he purposefully deleted responsive e-mails when he was on notice of

pending litigation (the @sdg.ch and family office e-mails) and during this litigation (the Jabba

account at the very least); he put forward his Petelin defense while at the same time obstructing

discovery into Petelin and failing to produce documents that Ilyas signed relating to Monstrey and

Petelin; he previously misled this Court and was sanctioned for violating the protective order; and




                                                 23
he failed to produce a broad range of responsive documents and e-mails.20

       In light of this sweeping pattern of discovery abuse, the Court should send a strong

message that at the same time remedies the prejudices that the Kazakh Entities have experienced.

The Court should enter judgment by default, which the Court may do under either Rule 37(e) or

the Court’s inherent authority. See Fed. R. Civ. P. 37(e)(2); West v. Goodyear Tire & Rubber Co.,

167 F.3d 776, 779 (2d Cir.1999) (Under inherent authority, “[d]ismissal is appropriate if there is a

showing of willfulness, bad faith, or fault on the part of the sanctioned party.”); Cf. Gutman v.

Klein, No. 03CV1570(BMC)(RML), 2008 WL 4682208, at *12 (E.D.N.Y. Oct. 15, 2008)

(“[L]esser sanctions such as adverse inferences are ill-suited to a case like this, where the spoliator

has, in bad faith, irretrievably deleted computer files that likely contained important discovery

information.”), report and recommendation adopted, No. 03 CIV. 1570 (BMC), 2008 WL

5084182 (E.D.N.Y. Dec. 2, 2008), aff’d, 515 F. App'x 8 (2d Cir. 2013); Southern New England

Telephone Co. v. Global NAPs, Inc., 251 F.R.D. 82, 95 (D. Conn. 2008) (awarding default where

“orders compelling disclosure and imposing monetary sanctions have not worked” and “any

adverse inference sufficient to sanction defendant[ ] ... would effectively amount to a directed

verdict or the equivalent of a default judgment”), aff’d, 624 F.3d 123 (2d Cir. 2010).

       Should the Court determine that lesser sanctions are warranted, the Court should impose an

adverse inference for Ilyas’s spoliation of his Jabba, family office, and SDG e-mails, establishing

that the content of those e-mail accounts would have been unfavorable to the defense, and that the

fact-finder is permitted to conclude based on Ilyas’s spoliation that, at the very least: Ilyas

20
        Ilyas has obstructed discovery in numerous other ways, as well. For example, the Kazakh
Entities were forced to seek the Court’s intervention on multiple successive occasions in order to
compel Ilyas to produce the so-called “Kazaword” documents, which he claimed to have
downloaded from a public website. Of course, as detailed in the Kazakh Entities’ various motions,
Ilyas obfuscated what he had downloaded because he carelessly produced to the Kazakh Entities
stolen documents that were never (to our knowledge) available on-line, such as an unsigned draft
version of a release agreement with third-party Laurent Foucher.

                                                  24
controlled Triadou; Ilyas laundered funds through the NSW structure put in place by Aggarwal,

and Ilyas was Jabba@CryptoHeaven.com and the other anonymous gmail accounts.

       “The party seeking discovery sanctions on the basis of spoliation must show by a

preponderance of the evidence: ‘(1) that the party having control over the evidence had an

obligation to preserve it at the time it was destroyed; (2) that the records were destroyed with a

culpable state of mind; and (3) that the destroyed evidence was relevant to the party’s claim or

defense such that a reasonable trier of fact could find that it would support that claim or defense.’”

Klipsch Grp., Inc. v. ePRO E-Commerce Ltd., 880 F.3d 620, 628 (2d Cir. 2018) (upholding

sanctions award against a company that allowed its agents to delete electronic data) (quoting Chin

v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 162 (2d Cir. 2012)). “If these elements are established,

a district court may, at its discretion, grant an adverse inference jury instruction insofar as such a

sanction would serve the threefold purpose of (1) deterring parties from destroying evidence; (2)

placing the risk of an erroneous evaluation of the content of the destroyed evidence on the party

responsible for its destruction; and (3) restoring the party harmed by the loss of evidence helpful

to its case to where the party would have been in the absence of spoliation.” Chin, 685 F.3d at 162

(internal quotation marks and alterations omitted).

       Ilyas’s conduct easily meets the test for an adverse inference. As detailed above, Ilyas

knowingly involved himself in Ablyazov’s money laundering scheme as far back as 2011,



                 Judge Nathan has already found that Khrapunov and SDG/Triadou were

anticipating litigation in early 2013 when they executed the sham sale, see ECF No. 175 at 7-9,

and at the very latest, Ilyas was under a duty to preserve when he was named in the May 2014




                                                  25
lawsuit in California. As to his state of mind,21 the circumstantial evidence surrounding Ilyas’s use

and selective production of e-mails demonstrates his intent to deprive the Kazakh Entities of

discoverable evidence. Lastly, the documents from these accounts that the Kazakh Entities have

been able to recover demonstrate their relevance to the case. The examples listed above concern

the movement of NSW money, the structuring of the money laundering corporate scheme, Ilyas’s

control over SDG/Triadou long after he claimed to have sold it and disassociated himself, and the

negotiations regarding the Flatotel and Syracuse property.

       An adverse inference is also appropriate to further the goals of deterrence, placing the risk

on the responsible party, and restoring the Kazakh Entities to the place they would have been in

had the evidence not been destroyed. The e-mails and documents obtained through third party

discovery, such as those from Aggarwal and Bourg, directly implicate Ilyas in the money

laundering scheme. There is every reason to believe that the additional information that was

destroyed – as distinguished from the curated information Ilyas chose to disclose – would have

been favorable to the Kazakh Entities. Sanctions also compensate the Kazakh Entities for the

prolonged litigation and considerable expense they undertook to obtain information that should

have been produced by Ilyas in the first instance.

       Additionally, the Court should preclude Ilyas’s use of Petelin’s documents and testimony

in aid of his defense. Under Rule 37(c)(1), “If a party fails to provide information or identify a


21
        While the Kazakh Entities have established Ilyas’s intentional conduct, the Kazakh Entities
respectfully submit that the prior version of Rule 37(e) should apply in determining Ilyas’s
requisite state of mind, which required a showing of at least negligence. See Residential Funding
Corp. v. DeGeorge Capital Corp., 306 F.3d 99, 108 (2d Cir. 2002). Ilyas was named in this and
the California lawsuits before, and the destruction of the @sdg.ch server occurred before, Rule 37
was amended in late 2015 to require a heightened showing of scienter. The application of the new
rule would therefore be unjust and impracticable. See Distefano v. Law Offices of Barbara H.
Katsos, PC, No. CV112893PKCAKT, 2017 WL 1968278, at *4 (E.D.N.Y. May 11, 2017);
Hadiyah v. City of New York, 12-CV-6180, 2017 WL 530460, at *26-*27 (E.D.N.Y. Feb. 7,
2017).

                                                  26
with an order directing jurisdictional discovery).

        The sanction here is also “just” under Rule 37(b)(2). Viktor has been ordered twice, by two

separate judges, to participate in jurisdictional discovery and failed both times. [See ECF No. 426

at 50-52; ECF No. 800 at 2.] In response to the first order, from September 2017, Viktor did

absolutely nothing at all,

                                                                                       . And in

response to the second order, Viktor purposefully carved out communications with Ilyas from his

production – the most likely source of communications showing his connection to the money

laundering conspiracy that Judge Nathan already determined he was adequately alleged to have

participated in. [See ECF No. 426 at 33-34.] And after frivolously claiming privilege over all of

his communications with his son, Viktor failed to log a single such communication.

        Viktor also disobeyed the direction that someone other than Viktor or Ilyas search Viktor’s

records. And for the search that Viktor did complete, he used completely inadequate search terms.

Courts regularly strike a personal jurisdiction defense as a sanction for failing to comply with

jurisdictional discovery in situations similar to this one. See, e.g., Ins. Corp. of Ir., Ltd., 456 U.S.

at 708-09 (“Having put the issue in question, [the non-complying parties] did not have the option

of blocking the reasonable attempt of [the other party] to meet its burden of proof.”); Chevron

Corp., 833 F.3d at 147-48; see also Adrian Shipholding Inc. v. Lawndale Grp. S.A., No. 08 Civ.

11124(HB)(GWG), 2012 WL 104939, at *6-8 (S.D.N.Y. Jan. 13, 2012) (same and citing

additional cases), report and recommendation adopted, 2012 WL 407475 (S.D.N.Y. 2012).

        The Kazakh Entities respectfully request that the Court strike Viktor’s personal jurisdiction

defense and order costs and attorneys’ fees associated with this motion.25


25
       Because Viktor’s motion to dismiss for lack of personal jurisdiction is currently before
Judge Nathan, we respectfully submit that this Court should take as established that personal

                                                   29
II.    The Court Should Impose an Adverse Inference Against Triadou.

       The Kazakh Entities respectfully submit that Triadou is jointly responsible with Ilyas for

the destruction of Ilyas’s and others’ @sdg.ch e-mail accounts and for the failure to preserve

Ilyas’s subsequent @sdg.ch e-mails by switching to the POP-3 e-mail protocol. Like Ilyas,

Triadou – the shell subsidiary and alter ego of SDG – had control over the @sdg.ch server at the

time it was destroyed. Indeed, Triadou did not have separate e-mail servers, and all Triadou

business was (or at least was supposed to have been) conducted through @sdg.ch accounts.

Triadou knew that Ilyas was the subject of various enforcement and investigative actions

concerning its U.S. investments, including at the very least the California action, and the evidence

was clearly relevant to the claims and defenses in this case. See Klipsch Grp., Inc., 880 F.3d at

628. For the same reasons as with Ilyas, an adverse inference would uphold the threefold purpose

of deterrence, placing the risk of destruction on Triadou rather than the Kazakh Entities, and

restore the Kazakh Entities’ case to where it would have been had the server not been destroyed.

See Chin, 685 F.3d at 162.

       This Court previously found that Triadou is the alter ego of SDG. On April 21, 2017, the

Kazakh Entities moved to compel the deposition of Marc Gillieron, Triadou’s former director and

the then-Chairman of the Board of Triadou’s parent, SDG. The Court granted the Kazakh Entities’

motion, finding that Triadou and SDG were alter egos for discovery purposes. [ECF No. 330, at

16-17; see also ECF No. 536 at 2).]26

       Cesare Cerrito – Triadou’s director at the time of the server deletion –



jurisdiction exists and recommend to Judge Nathan that she deny Viktor’s motion on that basis.
26
        Triadou then sought reconsideration, revealing that Gillieron had inexplicably resigned
some weeks earlier after his deposition was noticed, and was refusing to sit for a deposition. The
Court denied reconsideration, and remarked that it was “troubled by the timing of Gillieron’s
resignation,” and found Triadou’s explanation for Gillieron’s sudden resignation “implausible”
and “incredible.” [ECF No. 398, at 6-7].

                                                 30
would have contained information helpful to the Kazakh Entities’ case,29 as well as the fees and

costs associated with bringing this motion. Each of the required elements for sanctions under Rule

37(e) satisfied with respect to Triadou, under either the old or new version of Rule 37(e). To begin

with, there is no reasonably dispute that Triadou – which at the time was controlled by Ilyas – had

an obligation to preserve Ilyas’s e-mails. The same reasons that the Court found that SDG and

Triadou were alter egos still apply. In addition, SDG and its agents at the time of the server

destruction, principally Ilyas, Cerrito, Peter Krasnov, and Marc Gillieron, conducted both SDG’s

and Triadou’s affairs and were familiar with both Ilyas’s legal liabilities and their relationship to

Triadou’s investment activities. The newly reformatted server was placed under Cerrito’s control,

then Triadou’s director. And not only did Triadou fail to preserve the information on the old

server, Triadou ensured the new server would not retain copies of Ilyas’s e-mails going forward.30

Glatz – the straw purchaser of SDG – testified that Ilyas remained an advisor to SDG following

the sale of the company. Schwartz Decl. Ex. 3 at 276:24-277:9. But Glatz claimed to be unaware

that Ilyas continued to directly supervise Triadou’s U.S. investments. Id. at 395:23-396:8.

         Based on this evidence and the evidence described in the factual background above, the

Court should conclude that Triadou knowingly participated in the destruction of Ilyas’s, Bourg’s,

and Meyer’s @sdg.ch e-mails to deprive the Kazakh Entities of discoverable evidence. Multiple

different events both put Triadou on notice that it should have preserved the content on the server

and establish Triadou’s motive to destroy the evidence: Triadou engaged in litigation with Felix

Sater,                                                                  Ilyas sold SDG to Glatz in a

sham sale; Swiss prosecutors were investigating SDG and requesting documents, while SDG was

29
       Should the Court grant the Kazakh Entities’ motion, they are prepared to submit suggested
forms of the inferences.
30
       See Orbit Comm’ns, Inc. v. Numerex Corp., 271 F.R.D. 429, 441 (S.D.N.Y. 2010) (“Courts
consider the failure to adopt good preservation practices as one factor in the determination of
whether discovery sanctions should issue.”).

                                                  32
affirmatively misrepresenting Ilyas’s ongoing connection to the company;

                                                                                            Triadou

was engaged in settlement talks with Chetrit and contemplating suing the Chetrit Group, which

Triadou did shortly after deleting the server; and Ilyas was sued by the City of Almaty months

before the server deletion in a lawsuit that specifically identified SDG as a money laundering front

for the Khrapunovs.

       An adverse inference is therefore a just sanction against Triadou, as it places the risk of

what the server contained on Triadou and not the Kazakh Entities. See Kronisch v. United States,

150 F.3d 112, 126 (2d Cir.1998) (observing that party’s destruction of evidence “relevant to proof

of an issue at trial can support an inference that the evidence would have been unfavorable to the

party responsible for its destruction”), overruled on other grounds, Rotella v. Wood, 528 U.S. 549

(2000). An adverse inference would also remedy the prejudice the Kazakh Entities have suffered

as a result of the spoliation. The Court previously recognized that Ilyas is a central actor in this

case. [See ECF No. 330, at 13].




       Finally, the @sdg.ch e-mails likely contained communications concerning a central issue

in this case, which is why the defendants liquidated the Flatotel asset at a below-market price.

Based on the evidence presented at the attachment hearing, Judge Nathan found that the “below-

market assignment was motivated by the threat of litigation against the Khrapunovs.” [ECF No.

175 at 9 & n.8.] Ilyas and Bourg directly negotiated the Flatotel transactions with the Chetrit

Group on behalf of Triadou, and their deleted e-mails should have been preserved and produced.

The circumstances surrounding the server deletion strongly suggest that those e-mails would have




                                                  33
further bolstered Judge Nathan’s finding, not undermined it.31

III.   The Court Should Enter Judgment by Default Against Ablyazov, or in the
       Alternative, Preclude Ablyazov’s Defenses.

       Ablyazov has completely failed to meet his discovery obligations. The testimony of

Ablyazov and others concerning discoverable evidence in Ablyazov’s control, and the proven

existence of responsive documents from independent sources, show that Ablyazov acted in bad

faith. Ablyazov responded to interrogatories and requests for admission concerning the existence

of responsive evidence with blanket denials, only after repeated threatened (or filed) motions to

compel. He ignored multiple motions by the Kazakh Entities and court orders compelling him to

respond to document and other discovery requests. The entry of judgment by default is an

appropriate and just sanction to remedy Ablyazov’s discovery abuses. See, e.g., Nat’l Hockey

League v. Metro. Hockey Club, Inc., 427 U.S. 639, 96 S. Ct. 2778, 49 L. Ed. 2d 747 (1976)

(noting the district court’s substantial discretion and upholding dismissal where the sanctioned

party acted in bad faith, failed to timely answer interrogatories, and its counsel disregarded its

responsibilities); Urbont v. Sony Music Entm’t, No. 11 Civ. 4516 (NRB), 2014 WL 6433347, at *1

(S.D.N.Y. Nov. 6, 2014) (granting a motion for sanctions, costs, and default judgment against a

defendant who failed to participate in discovery).

       At the very least, Ablyazov should be precluded from presenting defenses in this case

where he has refused to produce relevant evidence. See Schwartz Decl. Ex. 10 at 112:2-4. One

such defense, for example, is Ablyazov’s claim that the case against him is politically motivated.

While he referred to documentary evidence he submitted in other proceedings,




31
        The Kazakh Entities also respectfully request that the Court hold Ilyas and Triadou jointly
and severally responsible for the fees and costs associated with discovery into, and motion practice
relating to, the @sdg.ch server destruction.

                                                  34
                                  Another such defense is the claim that the money at issue here

did not belong to Ablyazov. Third-parties have produced documents about the funds at issue with

Ablyazov’s signature on them, none of which Ablyazov admitted to or produced. Since the

Kazakh Entities have been completely unable to confront him with documents he claims support

his defenses, Ablyazov should be precluded from offering documents later. See Excellent Home

Care Servs., LLC v. FGA, Inc., No. 13CV5390ILGCLP, 2018 WL 4782340, at *4 (E.D.N.Y. Sept.

4, 2018) (sanctioning and precluding the plaintiff from relying on documents that it did not

produce in discovery), report and recommendation adopted, No. 13-CV-5390(ILG)(CLP), 2018

WL 4783957 (E.D.N.Y. Oct. 2, 2018). Evidence from third parties also confirms Ablyazov’s

misconduct. Both Khrapunov defendants, for example, admitted in their depositions that they

remain in contact with Ablyazov through electronic means or interlocutors (all of which would be

discoverable evidence).


                                         CONCLUSION

       For the above reasons, this Court should grant the sanctions requested in this motion.
Dated:         January 8, 2019
               New York, New York
                                                    Respectfully,

                                                     /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz
                                                     Peter M. Skinner

                                                     BOIES SCHILLER FLEXNER LLP
                                                     575 Lexington Avenue
                                                     New York, New York 10022
                                                     Telephone: (212) 446-2300
                                                     Facsimile: (212) 446-2350
                                                     E-mail: mlschwartz@bsfllp.com




                                                35
